07/11/2022



                                                                                  Case Number: DA 22-0275




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                         No.     DA 22-0275


IN RE THE MARRIAGE OF:                )
                                      )
BRANDI C. ZIMBELMAN,                  )
                                      )
      Petitioner and Appellee,        ) ORDER GRANTING
                                      ) MOTION FOR EXTENSION OF TIME
and                                   )
                                      )
TODD ZIMBELMAN,                       )
                                      )
      Respondent and Appellant.       )


      Appellant having moved the Court to extend the time for serving his

response to respondent’s motion to dismiss to July 19, 2022,

      IT IS HEREBY ORDERED that appellant shall have up to and including

July 19, 2022, within which to file and serve his response to respondent’s motion

to dismiss.




                                    Page 1 of 1

                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             July 11 2022